Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered March 7, 1995, convicting him of criminal solicitation in the fourth degree and conspiracy in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court deprived him of his right to a public trial when it improperly excluded certain members of his family from the courtroom was not preserved for appellate review and we decline to address the contention in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Jackson, 226 AD2d 1090; People v Lopez, 185 AD2d 189, 191). O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.